DETAILED ACTION
	Claims 1, 12, 19, 21, and 22 are amended. Claims 1- 22 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12-14, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent Application Publication No. 20160029918) in view of Jezewski (U.S. Patent Application Publication No. 20150181692).
Regarding claim 1, Baker teaches a biopotential sensor configured to withstand a defibrillation pulse (Abstract; [0057]), the biopotential sensor comprising: a conformable polymer substrate ([0050]; Fig. 4A, element 406); a plurality of electrodes printed on the polymer substrate (Fig. 4A, elements 404, 405); a signal trace printed on the polymer substrate (Fig. 4A, element 412); one or more resistors printed on the polymer substrate and in electrical communication with an electrode of the plurality of most of the substrate and traces/resistors this suggesting that more than one area on more than one resistor would be covered by the coating and a majority of the substrate would also be covered but not all the substrate would be covered).
Baker does not teach wherein the coating is more thermally conductive than the polymer substrate.
Jezewski, in a device utilizing dielectric coatings, teaches wherein the coating is more thermally conductive than the polymer substrate ([0021-0029]; Fig. 2, 3, elements 202, 204, 206, 208, 210; it is taught that nylon can be used as a coating to cover both a primary substrate and the electrical components located above the primary substrate. It is also stated that the flexible, primary substrate in this device can be polyethylene terephthalate (PET). PET is known to have a lower thermal conductivity (see attached non-patent literature reference regarding PET thermal properties) than the nylon coatings (see attached non-patent literature reference regarding nylon thermal properties), thus teaching a coating with a higher thermal conductivity than the polymer substrate in a similar device. Using this teaching an substituting the dielectric nylon coating of Jezewski for the dielectric coating of Baker would still result in the nylon coating having a higher thermal conductivity than the Mylar polymer substrate of Baker (see attached non-patent literature reference regarding Mylar thermal properties)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baker to where the coating is more thermally conductive than the polymer substrate as taught by Jezewski in order to allow for proper heat dissipation during use so that the signal traces did not overheat.
Regarding claim 3, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker further teaches wherein the one or more resistors comprise two resistors connected in series with the signal trace ([0083]; Fig. 9).
Regarding claim 4, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker further teaches wherein the coating layer is configured to dissipate heat in response to the defibrillation pulse ([0064]; it is stated that the coating is similar to a conformal coating, which is meant to be able to handle temperature extremes during use, which suggests that the coating must be able to dissipate heat in order to protect the circuit. In addition, defibrillation pulse requires the use of energy and specifically electrical energy to provide said pulse. It is well known in nature that when electrical energy is used for any purpose, at least some energy is transformed into energy in the form of heat, which is then dissipated through material at a rate dependent on the type of material that is in contact with the heat. Since the coating layer would be disposed over the substrate in addition to the traces as disclosed by Baker, it would have to allow for some amount of heat dissipation during use).
Regarding claim 5, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker does not teach wherein the coating layer has a larger heat capacity than the polymer substrate.
Jezewski further teaches wherein the coating layer has a larger heat capacity than the polymer substrate.
([0021-0029]; Fig. 2, 3, elements 202, 204, 206, 208, 210; it is taught that nylon can be used as a coating to cover both a primary substrate and the electrical components located above the primary substrate. It is also stated that the flexible, primary substrate in this device can be polyethylene 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of nylon of Jezewski for the coating of Jezewski. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 10, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker further teaches wherein a resistor of the one or more resistors is coupled to a first contact pad of the signal trace at a first end and a second contact pad of a second signal trace at a second end (Fig. 4A, elements 404, 412), the second signal trace being configured to electrically couple to a patient monitor ([0041]).
Regarding claim 12, Baker teaches a method of manufacturing a biopotential sensor (Abstract; [0057]; the method is inherent through use of the device), the method comprising: printing a plurality of electrodes onto a polymer substrate, wherein the polymer substrate is conformable ([0056]; Fig. 4A, elements 404, 405); printing one or more resistors onto the polymer substrate ([0056]; Fig. 4A, element 412); printing a signal trace onto the polymer substrate, such that the signal trace electrically couples the electrode and the one or more resistors ([0056]; Fig. 4A, element 412); and applying a coating most of the substrate and traces/resistors this suggesting that more than one area on more than one resistor would be covered by the coating and a majority of the substrate would also be covered but not all the substrate would be covered).
Baker does not teach the coating material being more thermally conductive than the polymer substrate to the one or more resistors, such that the coating material dissipates heat of the one or more resistors during operation of the biopotential sensor.
Jezewski teaches the coating material being more thermally conductive than the polymer substrate to the one or more resistors, such that the coating material dissipates heat of the one or more resistors during operation of the biopotential sensor ([0021-0029]; Fig. 2, 3, elements 202, 204, 206, 208, 210; it is taught that nylon can be used as a coating to cover both a primary substrate and the electrical components located above the primary substrate. It is also stated that the flexible, primary substrate in this device can be polyethylene terephthalate (PET). PET is known to have a lower thermal conductivity (see attached non-patent literature reference regarding PET thermal properties) than the nylon coatings (see attached non-patent literature reference regarding nylon thermal properties), thus teaching a coating with a higher thermal conductivity than the polymer substrate in a similar device. Using this teaching an substituting the dielectric nylon coating of Jezewski for the dielectric coating of Baker would still result in the nylon coating having a higher thermal conductivity than the Mylar polymer substrate of Baker (see attached non-patent literature reference regarding Mylar thermal properties)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baker to where the coating material is more thermally conductive than the polymer substrate to the one or more resistors, such that the coating material dissipates heat of the one 
Regarding claim 13, the combination of Baker and Bern Jezewski stein teaches all the elements of the claimed invention above.
Baker further teaches wherein the coating material is printed onto the one or more resistors ([0064]).
Regarding claim 14, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker further teaches wherein the coating material is printed onto the one or more resistors ([0064]).
Regarding claim 17, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker further teaches wherein printing the one or more resistors comprises printing at least one resistor having a width between 0.5 millimeter and 4 millimeters ([0066]).
Regarding claim 19, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker further teaches wherein printing the one or more resistors comprises printing onto the coating material, the coating material being printed on the polymer substrate ([0064]), wherein at least one of the one or more resistors comprise one or more turns, curves, or angles, wherein the one or more turns, curves, or angles are along more than two directions (Fig. 4A), wherein the at least one of the one or more resistors has a three-dimensional arrangement based on the one or more turns, curves, or angles along the more than two directions ([0060]; Fig. 4A; the orientation that the resistors are disposed in including the turns and bends that are part of the resistors’ structure along with the flexible nature of the substrate of which the resistors are printed on results in the entire body (resistors and 
Regarding claim 21, Baker teaches a system comprising: a biopotential sensor (Abstract; [0057]), comprising: a plurality of printed electrodes (Fig. 4A, elements 404, 405), wherein the plurality of printed electrodes are configured to contact a user to detect a bioparameter associated with the user (Abstract; [0057]); one or more printed resistors in electrical communication with an electrode of the plurality of electrodes via a printed signal trace ([0056]; Fig. 4A, element 412), wherein the plurality of printed electrodes, the one or more printed resistors, and the printed signal trace are printed on a polymer substrate ([0056]; Fig. 4A, elements 404, 405, 412); and a coating applied to the one or more printed resistors ([0064]), wherein the coating is registered to a location of each of the one or more printed resistors such that the coating covers a plurality of areas corresponding to the one or more printed resistors and does not cover the entire polymer substrate ([0064]; it is stated that the coating layer covers most of the substrate and traces/resistors this suggesting that more than one area on more than one resistor would be covered by the coating and a majority of the substrate would also be covered but not all the substrate would be covered).
Baker does not teach wherein the coating is more thermally conductive than the polymer substrate.
Jezewski, in a similar field of endeavor, teaches wherein the coating is more thermally conductive than the polymer substrate ([0021-0029]; Fig. 2, 3, elements 202, 204, 206, 208, 210; it is taught that nylon can be used as a coating to cover both a primary substrate and the electrical components located above the primary substrate. It is also stated that the flexible, primary substrate in this device can be polyethylene terephthalate (PET). PET is known to have a lower thermal conductivity (see attached non-patent literature reference regarding PET thermal properties) than the nylon coatings 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baker to where the coating is more thermally conductive than the polymer substrate as taught by Jezewski in order to allow for proper heat dissipation during use so that the signal traces did not overheat.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Jezewski and in further view of Tran (U.S. Patent Application Publication No. 20200008299).
Regarding claim 2, the combination of Baker and Jezewski teaches all the elements of the claimed invention above.
Baker and Jezewski do not teach wherein the polymer substrate is a thermoplastic polyurethane substrate.
Tran, in a similar field of endeavor, teaches wherein the polymer substrate is a thermoplastic polyurethane substrate ([0056]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of polyurethane of Tran for the Mylar of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Jezewski and in further view of Sime (U.S. Patent Application Publication No. 20130248226).
Regarding claim 15, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker and Jezewski do not teach wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via a rotary screen printer.
Sime teaches wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via a rotary screen printer ([0059]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of using a rotary screen printer of Sime for the printing of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 18, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker further teaches separating adjacent resistors of the one or more resistors with a coating ([0064]; Fig. 4A).
Baker and Jezewski do not teach using one or more additional coatings to do so.
Sime teaches using one or more additional coatings over the initial substrate (Fig. 3A, 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using one or more additional coatings as taught by Sime in the system of Baker and Jezewski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.

Baker and Jezewski do not teach using an additional coating to do so.
Sime teaches using one or more additional coatings over the initial substrate (Fig. 3A, 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using one or more additional coatings as taught by Sime in the system of Baker and Jezewski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Jezewski and in further view of Davis (U.S. Patent Application Publication No. 20170340254).
Regarding claim 6, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker and Jezewski do not teach wherein at least one of the one or more printed resistors are shaped in straight lines.
Davis, in a similar field of endeavor, teaches wherein at least one of the one or more printed resistors are shaped in straight lines ([0137-0138]; Fig. 16A, B).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of where at least one of the one or more printed resistors are shaped in straight lines of Davis for the resistors of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Jezewski and in further view of Kerwin (U.S. Patent Application Publication No. 20070016056).
Regarding claim 7, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker and Jezewski do not teach wherein at least one of the one or more printed resistors are nonlinear in a plane.
Kerwin teaches wherein at least one of the one or more printed resistors are nonlinear in a plane ([0039]; Fig. 12, element 340).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the resistors of Kerwin for the resistors of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker and Jezewski does not teach wherein at least one of the one or more printed resistors comprise one or more turns, curves, or angles.
Kerwin teaches wherein at least one of the one or more printed resistors comprise one or more turns, curves, or angles ([0039]; Fig. 12, element 340).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the resistors of Kerwin for the resistors of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of in view of Jezewski, in view of Kerwin (U.S. Patent Application Publication No. 20070016056), and in further view of Tran (U.S. Patent Application Publication No. 20200008299).
Regarding claim 9, the combination of Baker, Jezewski, and Kerwin teaches all the elements of the claimed invention as stated above.
Baker and Jezewski do not teach wherein the one or more turns, curves, or angles, are along more than two directions.
Kerwin further teaches wherein the one or more turns, curves, or angles, are along more than two directions ([0039]; Fig. 12, element 340).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the resistors of Kerwin for the resistors of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Baker, Jezewski, and Kerwin do not teach the at least one of the one or more printed resistors has a three-dimensional arrangement based on the one or more turns, curves, or angles along the more than two directions.
Tran teaches the at least one of the one or more printed resistors has a three-dimensional arrangement based on the one or more turns, curves, or angles along the more than two directions ([0166]; resistors on a flexible substrate would have to be able to conform to a three-dimensional arrangement).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the flexible substrate .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Jezewski and in further view of Istvan (U.S. Patent Application Publication No. 20040073127).
Regarding claim 11, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker and Jezewski do not teach wherein the defibrillation pulse has a peak amplitude of 5kV.
Istvan, in a similar field of endeavor, teaches wherein the defibrillation pulse has a peak amplitude of 5kV ([0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the defibrillation pulse has a peak amplitude of 5kV as taught by Istvan in the system of Baker and Jezewski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Jezewski and in further view of Shamim (U.S. Patent Application Publication No. 20180055359).
Regarding claim 16, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker and Jezewski do not teach wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via separate printing steps.
Shamim, in a similar field of endeavor, teaches wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via separate printing steps ([0008]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Jezewski and in further view of Chou (EP 2173145 A2).
Regarding claim 20, the combination of Baker and Jezewski teaches all the elements of the claimed invention as stated above.
Baker and Jezewski do not teach pre-heating the polymer substrate.
Chou, in a similar field of endeavor, teaches pre-heating the polymer substrate (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include pre-heating the polymer substrate as taught by Chou in the system of Baker and Jezewski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Rejections of the new amendments for claims 1, 12, 19, and 21 can be found in the 103 rejections above for each respective claim in view of Baker ‘918.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday - Friday from 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794